84919: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28373: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84919


Short Caption:IN RE: DISCIPLINE OF LAURENCE MARC BERLINCourt:Supreme Court


Related Case(s):82305


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/22/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaJohn G. Gosioco
							(State Bar of Nevada/Las Vegas)
						Daniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						


RespondentLaurence Marc Berlin
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


10/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/24/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


06/24/2022Petition/BarFiled Petition for Reciprocal Discipline. (SC).22-20046




06/24/2022Notice/OutgoingIssued Notice of Bar Matter Reciprocal Discipline. (SC).22-20047




07/22/2022Case Status UpdateSubmitted for Decision. (SC).


09/12/2022Order/Dispositional BarFiled Order Imposing Reciprocal Discipline and Suspending Attorney. "We grant the petition for reciprocal discipline. We hereby suspend Laurence Marc Berlin from the practice of law in Nevada for six months and one day from the date of this order." En Banc. (SC).22-28373




09/14/2022Notice/IncomingFiled Notice to the Courts. (SC)22-28785





Combined Case View